 294DECISIONSOF NATIONALLABOR RELATIONS BOARDNursingCenters,Inc.d/b/aThreeFountainsGavigan was employed as a nursing aide on theNursingCenterandIreneGavigan.Case11 p.m. to 7 a.m. night shift. The night shift nursing30-CA-1129aide's duties are set forth in a document posted inJune 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn April 6, 1970, Trial Examiner Paul E. Weil is-sued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the TrialExaminerwith the followingmodifications.1.The Trial Examiner found that Respondentviolated Section 8(a)(1) of the Act by dischargingemployee Irene Gavigan because she had engagedin certain protected concerted activity.While wedo not adopt the Trial Examiner's rationale, weagree with his conclusion for the following reasons.Respondent operates a profitmaking nursinghome accommodating about 260 geriatric, mentallyretarded, physically incapacitated, or medicare pa-tients in four wings or sections. Each wing on eachof the three shifts is supervised by a charge nurse,who is assisted by one or more nursing assistants oraides. There is a supervisor for each shift to whomeach shift's four charge nurses are responsible, anda director of nursing, Mary Richards, who super-vises the three shift supervisors. The third or nightshift involved herein was supervised by RuthFroehlich.each wing and include,inter alia,cleaning medicalcarts,showers,tubrooms,wheelchairs,andbedpans; making rounds every 2 hours; turning pa-tients, if necessary; and, "any other assigned duty."Charge Nurse Marlene Olstinski was assignedGavigan and Erma Sheffield, the other dischargeeinvolved herein, by Froehlich on the night of Oc-tober 29-30, 1969.2 During the night Olstinski toldGavigan that, in addition to her other duties, shewas to remove bedside tables from patients' roomsand clean them before 6 a.m. Since this chore wasseldom or never done by night shift aides, Gaviganand Sheffield discussed the situation, with the latterindicating that she would refuse to do it if asked.Gavigan also telephoned aides Paula Thomas andEmma Wohlfeil, who were working on anotherwing that evening,and they agreed to accompanyGavigan if she went to Supervisor Froehlich tolearn from her whether they had to clean the bed-side tables.Later that evening, when Olstinski remindedGavigan aboutcleaningthe bedside tables, the twowomen argued. Gavigan said to Olstinski that shewould go to Froehlich and take several of the aideswith her. About 5 a.m. that morning, Gavigan,Sheffield, Thomas, and Wohlfeil met with Super-visor Froehlich and were told that since the hourwas late and Gavigan and Sheffield were not nor-mally assigned to Olstinski, they need not clean thetables.Froehlich thereafter told Olstinski of herdecision.After the night shift ended at 7 a.m. October 30,Olstinski,who clearly construed Gavigan's state-ment that she would "take several of the aides withher" to mean that a walkout was threatened, metwith Nursing Director Richards and told her of thethreat. In fact, Gavigan never threatened a walkout,but was merely telling Olstinski that she was notalone in complaining to Froehlich.After receivingOlstinski'serroneous report,Richards became concerned that the patients wouldbe left unattended the next night, October 30-31, ifthe nursing aides struck in protest over the tablecleaning assignment. In an effort to solve theproblem, Richards telephoned Gavigan sometimebefore 2 p.m. on October 30 and asked Gavigan tocome to the home for a conference. While Respon-dent contends that Richards discharged Gavigan for'These findings and conclusions are based,in part,upon credibilityfor disturbing those findingsStandard Dry Wall Products,Inc., 91 NLRBdeterminations of the Trial Examiner to which the Respondent has544, enfd 188 F 2d 362 (C A 3)excepted The Trial Examiner's credibility findings are not contrary to the:All dates are 1969 unless otherwise indicatedclear preponderance of all relevant evidence.Accordingly, we find no basis184 NLRB No. 29 THREE FOUNTAINS NURSING CENTERinsubordination because she allegedly refused tomeet with Richards, the Trial Examiner creditedGavigan's account of that conversation; namely,that Gavigan told Richards that she was unable tomeet with Richards at that time because no one wasavailable to watch her children, but she would meetRichards on the morning of October 31 at the closeof her shift. Richards then told Gavigan that whileshe was not against Gavigan's working that nightand conferring thereafter, it would be better ifGavigan were to take the October 30-31 shift offand meet with her on the morning of October 31.Gavigan did not work the October 30-31 shift, inaccordance with Richards' suggestion, and reportedto the nursing home at 7 a.m. for the prearrangedconference with Richards. Not being able to findRichards at that time, Gavigan returned to Thomas'housewithWohlfeil and telephoned Richards.Gavigan's credited account of that conversation fol-lows:I told her who I was, and I said,could I comein and have a conference with her? She saidno, you may not. I said, well you told meyesterday that ifIcame in totalk to you Icould start back to work. She says, you tried toorganize a walkout. She said, but your planwasn't successful. She said, I wouldn't consideryou in my employ. You're terminated. I don'twant to argue about it, and she hung up....Later that day Gavigan telephoned AdministratorHuckstep, who is in charge of the nursing home'sentire operations,to discuss her discharge, and heasked her whether she had been terminated forthreatening a walkout, to which Gavigan repliedthat she had not instigated a walkout.We agree with the Trial Examiner's finding thatGavigan and the three nursing aides who accom-panied her were engaged in protected concertedactivitywhen they protested to SupervisorFroehlich about the change in their working condi-tions involved in the additional bedside table clean-ing duty. While, in fact, Gavigan neither threatenednor instigated a walkout in protest over this addedchore,Richardsbelievedthatshehad anddischarged Gavigan therefor. Since the underlyingconcerted activity was protected under the Act, wefind that Respondent's subsequent discharge ofGavigan for supposedly threatening a walkout insupport of such concerted activity violated Section8(a)(1) of the Act.2.The Trial Examiner also found that Respon-dent violated Section 8(a)(1) of the Act bydischarging Sheffield for engaging in protected con-certed activity.While we do not adopt the Trial Ex-295aminer's rationale,we agree with his conclusion forthe following reasons.As noted above, Richards was genuinely con-cerned that the patients would have no care in theevent of a walkout on the evening of October 30.She decided to be at the home that night to answerthe telephone and personally distribute timecardsso that if a strike appeared to be occurringRichards could arrange for other nursing aides tocover the night shift. However, in a change fromprior practice at the nursing home, Richards alsodecided that any nursing aides who called in sickthat night would have to report for work anywayand, in essence, prove that they were ill. WhenSheffield called in sick (the Trial Examiner foundthat she was, in fact, ill), Richards told her to re-port for work, but Sheffield refused and was al-legedly discharged for insubordination. BeatriceAnthony, who was not involved in the previousnight's concerted activity, also called in sick, andwas likewise told to report. She reported, but wassent home when she proved to be ill.The only reasonable explanation for Richards' in-stituting the theretofore unused policy regardingemployee sickness on October 30 is that she be-lieved, though erroneously, that the employeeswere going to engage in a "sick out" to protest theprior night's table cleaning assignment,as Olstinskihad predicted.When Sheffield called in sick Oc-tober 30, and refused to report as requested,Richards believed that this was the first incident inthe predicted walkout and discharged Sheffield.We find,in agreement with the Trial Examiner, thatRichards discharged Sheffield because she errone-ously believed that Sheffield was engaged in a walk-out stemmingfrom the prior evening's protectedconcerted activity.3 Our finding that Richards wasunlawfully motivated when she discharged Sheffieldis supported by the conclusion above that Gaviganwas discharged on October 31 because Richardsbelieved that Gavigan had instigated Sheffield's"sick out" of October 30.Accordingly, we agree with the Trial Examiner'sfinding that Sheffield's discharge violated Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Nursing Centers, Inc. d/b/aThreeFountainsNursingCenter,Milwaukee,' Cf N L.R B v Burnup andSims,Inc., 379 U S 21 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWisconsin, its officers,agents,successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified.1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:'"(a) Discharging or in any other manner dis-criminating against employees because of their con-certed activities for the purposes of mutual aid orprotection."2.Delete the second paragraph of the Appendixattached to the Trial Examiner's Decision, and sub-stitute therefor the following:WE WILL NOT in any like or related mannerinterferewith your right to engage in con-certed activities for the purpose of mutual aidor protection.'Respondent has exceptedto the useof the terms "laborunion" and"collective bargaining" in the TrialExaminer'sRecommended Order andthe "Noticeto Employees"attached to the Trial Examiner's Decision Asthe record contains no evidence that a labor organization or collective bar-gaining was involved herein,we shall delete from the Recommended Orderand the "Notice"those references to a "labor union"and "collective bar-gaining"apparently inadvertently included by the Trial ExaminerTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On November 5,1969,Mrs. Irene Gavigan filed a charge againstThree Fountains Nursing Center alleging a violationofSection8(a)(3)basedon her discharge.Thereafter on December 10 and 15, 1969, Mrs.Gavigan filed first and second amended charges,adding a second alleged discriminatee, Mrs. ErmaSheffield, and naming Respondent as it appears inthe caption hereto. The General Counsel by the Re-gionalDirector for Region 30 on December 18filed the original complaint and notice of hearingbased on Mrs. Gavigan's charges alleging the twodischarges as violations of Section 8(a)(1) of theAct. By its duly filed answer Respondent admittedreceipt of the charges and the jurisdictional factsbut denied that the alleged discriminatees weredischarged on or about the dates named and deniedthat a violation had been committed by it. On theissues thus drawn a hearing was held before me onFebruary 3 and 4, 1970, in Milwaukee, Wisconsin.Respondent was represented by counsel.Mrs.Gavigan was not represented. All parties had an op-portunity to adduce relevant and material evidence,to examine and cross-examine witnesses, to argueorally on the record, and to file briefs. Oral argu-ment was waived by the parties; briefs have beenreceived from the General Counsel and Respon-dent.Upon the entire record' in the case including myobservation of the witnesses and in consideration ofthe briefs, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent, a Wisconsin corporation, is a whollyowned subsidiary of General Nursing Homes, Inc.,a Kentucky corporation,engaged inthe business ofoperating for profit privately owned nursing homesin the State of Wisconsin. Respondent annuallyreceives revenuesin excessof $100,000 from theoperation of its business and annually purchasesand receives goods in interstate commerce valuedin excessof $50,000.Respondentis anemployer as defined in Section2(2) of the Act and is engaged in commerce and inoperations affecting commerce as defined in Sec-tion 2(6) and (7) of the Act, respectively.II.THEALLEGED UNFAIR LABOR PRACTICESThree Fountains Nursing Center is a nursinghome rendering nursing service to geriatrics pa-tients, some mentally retarded patients, physicallyincapacitated persons, and medicare patients. Thephysical plant is shaped somewhat like a comb withfour wings running parallel from a cross wing. Eachof the four wings, denominated a, b, c, and d, has anursing station in the center and lounge at the endfurthest removed from the cross wing. Each of thewings has a capacity of 65 patients.The nursing care at Respondent's nursing centeris performed on each wing and on each shift by acharge nurse together with one or more nursingassistants or aides. Charge nurses are assisted onoccasion by registered nurses or registered practicalnurses in addition to the aides. The four chargenurses report to a supervisor on each shift and thethree supervisors in their turn report to Director ofNursingMary Richards who has one or moreassistants. In addition to the classification of theemployees suggestedhove, bedmakers, orderlies,treatment aides, anu nursing secretaries are em-ployed on the day shift.All of the incidents with which we are concernedoccurred and the personnel with whom we are con-cerned work on the night shift which commences at11 p.m. and ends at 7 the next morning.The Charging Party Irene Gavigan was employedas a nurses aide on the third shift commencing Sep-tember 30, 1969. She was one of about 14 nursingassistants utilized on the third shift.On the evening of October 30 Irene Gavigan andErma Sheffield, another nursing assistant, were as-signed to work on b wing by Ruth Froehlich, thethen nursing supervisor on the third shift. Thecharge nurse on b wing that evening was Marlene'Respondent's unopposed motion to correct the record is herebygranted THREE FOUNTAINS NURSING CENTEROlstinski.Neither Gavigan or Sheffield normallyworked on b wing and apparently neither hadworked for Olstinski prior to that evening.The duties of nursing assistants on the third shiftwere set forth in a document, a copy of which waslocated in each wing. They included certain dailyduties of cleaning and restocking equipment andsuppliesand certain additional cleaning dutieswhich were done once a week on specified nights.In addition the nursing assistants were expected tomake rounds every 2 hours checking on each pa-tient,turning those patientswhose conditionrequired that they be turned from side to side toavoid bed sores. The assignment sheet concludeswith the language "plus any other assigned duty."On the night of October 29, that is to say on theshift that commenced at 11 p.m. October 29,Gavigan and Sheffield, before making their secondround at 2 o'clock, stopped to have their lunch aswas their custom. Gavigan had gone to anotherwing to eat with some other aides and Sheffield hadapparently stayed on b wing to eat her lunch. WhenGavigan returned but before she met Sheffield shewas told by Mrs. Olstinski that she was to pull thebedside tables out of the rooms of those patientswho had them, into the corridor and wash themsometime before 6 in the morning.2 Gavigan toldSheffield that she had been ordered to do the tablesand Sheffield stated that she would refuse to dothem. Gavigan asked her to tell Olstinski so, butSheffield said she would not unless Olstinski saidsomething to her about it and Olstinski did not.'About 3:30 on the morning of October 30, Shef-field and Gavigan had completed their 2 o'clockrounds and were engaged in the utility room inwashing and drying the bedpans which had beensoaking in a sterilizing solution, after which, theychanged the solution by emptying the old solutionfrom the barrel and filling it with new solution. Atthat time Olstinski came in and got a pan which shefilledwith water and cleaning solution after whichshe pulled a bedside table out of one of the roomsand started washing it. Gavigan and Sheffield con-tinued with what they were doing. Sheffield leftGavigan sweeping the floor while she went for sup-plies.On her return she found Gavigan and Olstin-skiat the nurses' desk arguing about whetherGavigan had to do the tables. Gavigan at this timestated that if Mrs. Richards, the superintendent ofnursing, wanted her to join the cleaning crew shewould come in the following morning. Sheffield en-tered into the discussion to the extent of tellingMrs. Olstinski that none of the other girls on thenight force cleaned the tables and wondered whythey had to, especially since this was not their regu-lar wing. Olstinski said that all of the girls did tables' I base this finding on the testimony of Mrs Sheffield whom I found tobe credible It is substantially corroborated by the testimony of Olstinskithat she gave the order to clean the tables to Gavigan shortly after she camein at 12 30 Gavigan testified that she was not informed of this duty until3 30 p in I believe the testimony to be in error.297and when Sheffield pointed out that this was not soOlstinski said they were going to start to do so.At some time prior to the argument Gavigan hadtelephoned two other nurses aides, Thomas andWohlfeil, and informed them that she had been in-structed to wash the tables. They had agreed that ifOlstinski insisted that Gavigan do this work theywould go in a body to Supervisor Froehlich in anattempt to override Olstinski's orders.When the argument concluded Gavigan told 01-stinski that she was going to see Froehlich andSheffield said that she would go along. As theypassed the wing in which Thomas and Wohlfeilwere working they were joined by those women andthe four made their way to Froehlich. Froehlichlistened to their story and told Gavigan that shewould not have to wash the tables and that she(Froehlich) would talk to Olstinski about it.About 5 in the morning Froehlich came to thewing and told Olstinski that she should not requireGavigan and Sheffield to wash the tables inasmuchas they were not regularly employed on that wingand she should not ask them to do that work.Olstinski testified that a few nights previously theregular aides on her wing had washed all but about15of the tables and that she had instructedGavigan and Sheffield only to wash theremainingtables. It appears that this is the only occasion whenaides on the third shift had been required to washbedside tables prior to this time. In the discussionbetween Olstinski and Gavigan, Gavigan had statedto Olstinski that if Olstinski required her to do thetables she would go to Froehlich and take several ofthe aides with her. Olstinski apparently construedher statement to mean that she would walk out ofthe hospital and take other aides with her.The followingmorningOlstinskiwaited untilMrs. Richards came in and reported to her thatGavigan had insubordinately refused to wash the ta-bles as she had told her to do and that she hadthreatened to walk out and take five aides with her.Somewhat later between 9:30 and 10 a.m., ac-cording to Richards, and about 1:30 p.m., accord-ing toGavigan, Richards telephoned Gavigan andtold her that she wanted her to come in for a con-ference.According to Gavigan she said that shecould not come in without making arrangementsbecause of her children,4 and asked whether shecould talk to Richards the followingmorning sinceshewas scheduled to work the night of the30th-31st and Richards usually came to work at thetime of the shift change at 7 in themorning.Richards said that she would not permit her towork one more night without having a conferenceand told her to take the night off and they wouldtalk about it the next day. Richards also asked if' I discredit Olstinski's statement thatshe told bothGavigan and Shef-field to dothe tables.'Mrs Gavigan has nine children ranging in age from2 years toadulthood 298DECISIONSOF NATIONALLABOR RELATIONS BOARDGavigan had threatened to walk out and take fourothers with her. Gavigan answered that she had saidthat she was going to see Mrs. Froehlich and therewere fourothers goingwith hersAccording to the testimony of Richards shecalled Gavigan and asked her to come and see herregarding the incident and Gavigan arrogantlyrefused to come in. Richards told her she had nochoice, that she would not work until she did,whereupon Gavigan again said she was not going tocome in because she had to work that night.Richards then said she would give her the night offand she could come in the following morning totalk to her. Gaviganagain"arrogantly" refused tocome in and said "if you fire me how would youlike it if no one comes to work tonight." Richardsthen told her she was still terminated and hung up.At 2 that afternoon Mrs. Richards conducted asupervisors' conference, the first of what were tobecome regular monthly conferences. After theconference she talked to the night supervisors atwhich time Froehlich told Richards that she hadtold Gavigan and the otheraidesthat they did nothave to scrub the tables. Richards told of her con-versation with Gavigan on the telephone and statedthat Gavigan had refused to come in. Froehlich saiditwas probably because of her children at home towhich Richards answered, according to Froehlich,that it did not sound like that to her, that Gavigansaid that if she could not work that night no oneelse would. Froehlich stated that she thought thatwas unlikely. Nevertheless Richards indicated herconcern whether there would be enough help tocover the wings and said that everyone would haveto come in that night or she was going to terminatethem.Richards came into the nursing home between 9and 9:30 that evening and went to her office. Shecaused the timecards for all the nursing assistants tobe taken out of the racks and brought to her, Eachof the nursing aides had to come to her to get theirtimecards. She also answered the telephone. ErmaSheffield credibly testified that she was ill thatevening and called in to tell the evening supervisor.Mrs.Richardsanswered the telephone andidentified herself. Sheffield stated that she was notfeeling well and would not be in to which Richardssaid that she did not believe her, she had beenforewarned and if Sheffield did not come in shewould be terminated. Sheffield said "all right" andhung up.According to the testimony of Richards, Sheffieldreported that she was sick and Richards said thatOlstinski had reported the incident of the night be-fore and she wanted to discuss it with her. Sheffieldsaid she was not coming in whereupon Richardssaid that she would have to come in and discuss thematter with her or she would be terminated towhich Sheffield answered "all right I'm terminated"and hung up. I credit Sheffield's testimony firstbecause I have found her generally credible andsecond because I find Richards' testimony incredi-ble in many respects.Based both on her demeanorand the inconsistency of her testimony I find it dif-ficult to credit Mrs. Richards except to the extentthat her testimony is corroborated by otherwisecredible testimony. For example, at one place inher testimony Richards testified that she did nothear from Froehlich for a week after the incidentbecauseFroehlichwas not at work for theforthcoming week. However, later she recalled ameeting with the night supervisors after the generalmeeting. At this point she was unable to rememberanything that ,was discussed with the night super-visors although she obviously did remember thatMrs. Froehlich was present. That she was awarethat the central issue in the case concerned whetherthe discharge of Gavigan had anything to do withher threat to lead a walkout was obvious from hertestimony in which she attempted to downgradeany mention of her concern that there would be awork stoppage. Her testimony with regard to theconversation with Gavigan is incredible in that sheinsisted that she left the option with Gaviganwhether or not to work the night of the 30th andsee her the following morning but Gavigan refusedto do so, although all of the circumstances indicatethat this is precisely what Gavigan offered to doand what would have been most convenient for her.It is incredible that Gavigan refused to come in todiscuss the matter with her in the light of the at-temptsmade by Gavigan thereafter and by herhusband to discuss the matter either with RichardsorwithRichards'superior,AdministratorHuckstep.With regard to the conversation withMrs. Sheffield over the telephone, the version at-tributed to her above was given in Richards' directtestimony. On cross-examination she testified thatshe did not say that Sheffield had to come in thatmoment and that they did not discuss when sheshould come in because Sheffield flatly refused tocome in and discuss the situation at all whereuponshe considered that "technically" she quit. She de-nied that she had any concern that there would be awalkout that night and testified that she had thetimecards removed so that she could see the aideswhen they came in and talk to them. However, ofthe aides who came in that night and later testifiedit is apparent that she talked to none of them. Oneother aide, Beatrice Anthony, called in sick thatnight and- she told her the same as she told Shef-field, to come in even if she was sick. Thereaftershe came in and was obviously sick and was senthome.Richards'testimony on cross-examinationwith regard to the removal of the timecards wasevasive but it was clear,taking it as a whole, thatMrs Gavigan at no time seemed to notice the disparity in her testimonyabout four others going with her to see Froehlich and the fact that onlythree aides did go with her THREE FOUNTAINS NURSING CENTERher purpose was to learn as early as possiblewhether in fact a walkout would occur. With regardto requiring employees to come in, even when theywere sick, and prove that they were sick, shetestified that it was not necessarily a standing orderand depended on the circumstance that an em-ployee had an unusually large absentee record.However, both in the case of Beatrice Anthony andMrs. Sheffield, the two whom Richards required tocome in under pain of termination,she admittedthat they did not have serious absentee records.A. ConclusionsIconclude that Mrs. Gavigan was terminated atleast in part because Respondent,in the person ofMrs. Richards, concluded that she had threatened awalkout over the issue of whether the night nursingassistantswould be required to wash the tables.This conclusion is supported by testimony ofHuckstep that his understanding of the report madeto him by Richards with regard to the discharge ofGavigan was that she was "fired because of her in-subordination and for trying to incite the other em-ployees to walk off the job." His testimony that onfurther investigation and information he ascer-tained that Richards fired Mrs. Gavigan solely forinsubordination is of course of no substantive value.This simply represents his conclusion after the is-sueshad been drawn by the filing of the charge andthe investigation of the case that the discharge wassolely for insubordination.Of course his earlierconclusion is of no evidentiary value except to theextent that it reveals the information furnished himby Mrs. Richards. He was asked the question:. inasmuch as you were involved and diddiscuss thismatter with Mrs. Richards youknow and did know at that time the reasons forher discharge;isn'tthat correct?A. The reasons that were given to me at thattime.Q. And those reasons were, the reasons forher termination were, according to you, refusalto do those tables and for inciting the otheremployees to walk off the job; isn't that cor-rect?A. At that time I answered it that way but Ipresently believe its insubordination.Having found that the discharge of Gavigan wasat least in part because Respondent suspected orbelieved that she was going to lead a walkout orhad threatened to do so, the legal issue remainswhether that constitutes a violation of the Act.Respondent argues that such activity on the part ofGavigan was neither protected nor concerted; thatitwas unprotected because she was in effect at-tempting to establish her own working conditionsand not concerted because we are dealing, after all,only with herown statementthat others would fol-low her rather than with a factual basis of activity299on the part of more than one employee. The latterargument is of interest. In fact if the belief on thepartofMrs.Richardswas that Gavigan hadthreatened a walkout in her telephone conversationthe theory would seem to have support. But no sup-port exists if Richards' belief stemmed from thestory told her by Olstinski that Gavigan had in factwalked out of the ward taking three other girls withher to talk to Froehlich and had threatened that ifFroehlich left the employ of the Company, theother girls on the third shift would leave the employof Respondent, which fact is indeed corroboratedby the testimony of Sheffield, Thomas and Wohl-feil.Furthermore, the threat was accompanied withsuch a display of concerted action by the nursingassistantson the third shift that it cannot be held tobe anything but concerted action. I have found thatthere was indeed no threat by Gavigan of a walk-out.The only person who so testified wasRichards and I discredit her and credit Gavigan'sdenial. I find that the only intimation of a walkoutthat came to Richards' attention was in the reportof Olstinski in which the story would have to havebeen inextricably entwined with the story of theconcerted activity already taken by the nursingassistants.Under thecircumstances I conclude thatthe belief of Richards was that concerted activitywas threatened and assuming that such concertedactivity was protected it would be violative for herto react by discharging the employees concerned.The Board has held that concerted activity whichin effect is an attempt on the part of employees tounilaterally establish their working conditions fallswithout the protection of the ActsRespondent herein contends that the actions ofthe employees and particularly of Gavigan fallswithin this "unprotected" category. TheHonoluluRapid Transitcase and others like it are cases inwhich employees engaged in partial work stoppagessuch as refusing to work weekends, refusing towork overtime or limiting their production to cer-tain hours or certain standards. These efforts on thepart of employees are deemed partial strikes and inmost cases fall without the protection of the Act,under the rationale that employees may eitherstrike or not but may not vitiate the employer'sright to establish working hours, subject of courseto a collective-bargaining agreement, by a devicewhich permits them both to hold their jobs and torefuse to work at them. As the Board stated inHonolulu Rapid Transit Company, supra,the vice ofsuch conduct was that employees were attemptingto "establish and impose upon the employer theirown chosen conditions of employment."In the instant case there was no partial strike orother concerted withholding of services in an at-tempt to change the Employer's clearly establishedworking rules. Here, rather, an intermediate super-visor ordered the employees to do certain addi-tional work not theretofore required of employees'Honolulu RapidTransit Company, Limited,110 NLRB 1806 300DECISIONSOF NATIONALLABOR RELATIONS BOARDin their circumstances to their knowledge.The con-certed activity undertaken by the employees was togo over the head of the intermediate supervisor totheir regular supervisor to ascertain whether theywere required to do the additional cleaning.The reg-ular supervisor responded by telling them they neednot do the work.In the course of the discussionsGavigan made statements which,by the time theywere relayed to Richards,appeared to be a threatof walkout by the effected employees.The basicdispute here was really a protest against the addi-tion of a new chore to the employees'regular dutiesand not an attempt by the employees to establishtheir own working conditions.The concerted activi-ty of the four women in going to the night super-visor to protest lasted only some 15 minutes. If wedeem them strikers at all they walked out in an at-tempt to protest a changed condition of their em-ployment.The act they chose was not "un-reasonable"in the sense that the term is used in theBoard decision inPlastilite Corporation7.It does notappear that with the exception of one patient,whom Nurse Olstinski took care of, any patientcare suffered as a result of their activities and cer-tainly their means of protest was "reasonably re-lated to the end sought to be achieved."8The shortanswer is that the work stoppage was related to acondition of employment and under the circum-stances that the activity of the employees was con-certed, became a "labor dispute"within the mean-ing of theAct.' Tothe extent that the discharge ofGavigan stems from her engaging with three otherwomen in a work stoppage to call on SupervisorFroehlich,Ifind it violative of Section 8(a)(1).Even if the discharge resulted from a fear byNursing Director Richards that the employees wereabout to engage in a work stoppage the followingnight, either because of the information furnishedher by Nurse Olstinski or because of her own latentfears of concerted activity,of which there is someevidence on the record,the Employer is in nobetter position,for as I see it the protection of theAct depends upon the nature of the basic disputeand the basic dispute remains the same.10Nor is itof any avail to Respondent thatIfind that thethreat of a walkout was not in fact made.The casewould be the same,as I view it,whether or notGavigan threatened to lead a walkout.If the Em-ployer were incorrectly advised as it would appearto have been herein,under the rationale of thedecision of the Supreme Court inBurnup andSimms,the discharge is still violative."B.TheDischargeof SheffieldAs I related above Sheffield was discharged thenight following the dispute over washing the tablesT 153 NLRB 180'N L R BvDobbs Houses,Inc, 325 F 2d 531 (C A 5)'The reasonableness of the workers'decision to engage in concerted ac-tivity is irrelevant to the determination of whether a labor dispute exists ornotWashington Aluminum Company vN.LR B.370 U S 9, 1610 I do not mean by this finding to reject as one of the reasons for thewhen she calledin andreported thatshe was ill.Richards' attempt to characterize the discharge as aquit is ill advised. Richards admittedly told her thatshe would either have to come in or beterminatedandMrs. Sheffield acquiesced that she was ter-.minated.There is no controversion of hertestimony that she was indeed ill on the occasion.It is clear that Respondent at no time in the pasthad required employees other than those with poorattendance records to come in to work when theywereill.I findthat Respondent was notacting onthis occasion in accordance with its normal custombut ratherwas reactingto Mrs. Richards' belief thata work stoppagemight ensue.The inference isunmistakable that her decision to discharge anyemployee who did not come to work that night andher action in informing employees of this fact wassolely an effort on the part of Respondent to nip inthe bud any concerted activity on the part of theemployees to protest either the addition of the tablewashing chore or the discharge of Gavigan. This theemployer may not do. There can be no clearer in-terference with the right of employees to engage inactivity for their mutual aid and protection than thedischarge of an employee who appeared to be tak-ing such concerted action. Even if I had found theaction of Gavigan to be unprotected and herdischarge not violative, nevertheless, I would haveto find the discharge of Sheffield to be a violationinasmuchas it is aprotected concerted activity foremployees to engage in a concerted work stoppagetoprotest the discharge of a fellow employeewhether or not the cause therefor is good. Ac-cordingly I find that by the discharge of Erma Shef-fieldRespondent violated Section 8(a)(1) of theAct.C. Respondent's DefenseIn its defense Respondent attempted to adduceevidence that the night force at the nursing homewas in a turmoil because of the presence of at leasttwo cliques of employees, one consisting of somethree girls and Nurse Olstinski, opposed to anotherconsisting of most if not all of the remainingnursingassistantsand Froehlich. In addition,Respondent attempted to introduce evidence thatFroehlich was an incompetent supervisor, that shecondoned poor work on the part of the members ofthe clique who gave her fealty, that she was in thehabit of coming to work under the influence of al-cohol and that she failed to backup the chargenurses under her supervision, especiallyOlstinski.Respondent further introduced some evidence andsought to introduce other that this resulted in thenight nursing assistants' failing to do their assignedwork, spending untold amounts of time sitting indischarge the insuborrdtnatlon implicit in Gavigan's argument with Olstln-ski asreported by Mrs Sheffield What I find isthat quite aside from thiscause of discharge, Respondent,in the person of Richards, also acted onthe otherwhich I findto be violativeof the Act1 tRidge ToolCompany, 102 NLRB 512 THREE FOUNTAINSthe lounges engaging in personal pursuits ratherthan doing their work taking care of patients,sleep-ing on duty and other inappropriate activities.Respondent contends that as a result of the turmoilthat resulted from these conditions the activity ofGavigan and her three supporters in protesting 01-stinski's orders and refusingto carrythem out lostitsprotection.Ihave indicated I rejected much ofthe proffered evidence in support of thistheory. Ido not consider that concerted activity loses its pro-tection because in other respects the employeesconcerned may have been delinquent in their du-ties.It is clear from the record that there were ex-traordinary tensions among the employees on thenight force.Whether Gavigan's cause was just orwise or temperate appears to me irrelevant to theissuebeforeme, just as I find it irrelevant to decidewhether Olstinski's order to pull the tables out ofthe rooms of sleeping patients in the small hours ofthe morning and wash them in the corridors waswise,just or temperate.The real issue as I see it iswhether the objectives of the actionstaken by thefour nursing assistants was concerned with theirmutual aid or protection and concerned their work-ing conditions.ThisI have found to bethe fact. Ac-cordingly I must reject Respondent's defense.CONCLUSION OF LAWBy discharging employees Gavigan andSheffieldforengaging in concertedactivityor becauseRespondent believedthey wereengaging in con-certed activity Respondent engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and(7) of theAct.THE REMEDYIrecommend that Respondent cease and desistfrom its unfair labor practices, that it offer to rein-stateemployeesGaviganandSheffieldwithbackpay computed in accordance with the decisionof the Board in F.W.Woolworth Company,90NLRB 289, with interest at 6 percent per annum asprovided inIsisPlumbing & Heating Co.,138NLRB 716, and that it post the notices provided forherein.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationship" In the event no exceptions are filed as provided by Section102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder isenforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin the notice reading"Posted byOrder of the Na-NURSING CENTER301to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.RECOMMENDED ORDERUpon the foregoing findings and conclusions andupon the entire record I recommend that Respon-dent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or in any other manner dis-criminating against employees because of their con-certed activities for the purposes of collective bar-gaining or other mutual aid or protection.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed under Section 7 ofthe Act.2.Take the following affirmative action necessa-ry to effectuate the policies of the Act:(a)Offer to reinstate Irene Gavigan and ErmaSheffield to their former or substantially equivalentpositionswithout prejudice to their seniority orother rights and privileges and make them whole inthe manner set forth in the section of this Decisionentitled "The Remedy" for any loss of earnings suf-fered as a result of their discharges on October 30and 31, respectively.(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at the Three Fountains Nursing Centercopies of the attached notice marked "Appen-dix. "12 Copies of said notice, on forms provided bythe Regional Director for Region 30 (Milwaukee,Wisconsin),afterbeingdulysignedby itsauthorized representative, shall be posted by.Respondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 30,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. t3tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith " 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNURSING CENTERS, INC.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge you because you en-gage in concerted activities for your mutual aidor protection.WE WILL NOT in any like or related mannerinterferewithyour right to join or berepresented by a labor union or engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection.Since the Board found we violated the lawwhen we discharged Irene Gavigan and ErmaSheffield we will offer them their old jobs backand give them backpay.D/B/A THREE FOUNTAINSNURSING CENTER(Employer)DatedBy(Representative) (Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 2nd Floor Commerce Building, 744North 4th Street, Milwaukee, Wisconsin 53203,Telephone (414) 272-8600, Extension 3861.